Morris, J.
The record on appeal contains no exceptions nor assignments of error. Counsel for defendant candidly states in his brief that he has *75carefully studied the record and finds no error but asks this Court, in fairness to the defendant, to review the record. Counsel for defendant, as he felt it was his duty to do, has filed a complete record on appeal, including the evidence and the charge of the court.
The Supreme Court of North Carolina has held repeatedly that an appeal itself is an exception to the judgment and, even in the absence of exceptions in the record, presents the face of the record proper for review. State v. Elliott, 269 N.C. 683, 153 S.E. 2d 330 (1967), and cases there cited.
We have reviewed the record before us and find no prejudicial error.
This is another conspicuous illustration of the abuse of the unlimited right of appeal by an indigent defendant at the cost of the taxpayers.
Affirmed.
Mallaed, C.J., and HedricK, J., concur.